Citation Nr: 1738728	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange.

2.  Entitlement to service connection for a heart disability, claimed as bradycardia, to include as due to Agent Orange.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from November 1966 to August 1970.  He had subsequent service in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in February 2014; the hearing transcript has been associated with the file and has been reviewed.  

In May 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and a VA medical opinion.  The action specified in the May 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the Veteran submitted a claim for bradycardia; however, medical records associated with the Veteran's claims folder on remand show that the Veteran has also been diagnosed with coronary artery disease.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a veteran files a claim, he is seeking service connection for his symptoms, regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  Since it appears that in this case the Veteran is really seeking compensation for symptoms associated with a heart condition of some type, rather than any specific medical condition, the Board has broadened the scope of the Veteran's claim to include any heart disability, including bradycardia and coronary artery disease.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on the USS Falgout, which served in the inland waterways of Vietnam during the Veteran's time aboard.  Accordingly, exposure to Agent Orange is established.

2.  The Veteran has a history of prostate cancer, status post radical prostatectomy, which is presumptively related to his in-service herbicide exposure.

3.  The Veteran has been diagnosed with coronary artery disease, which is presumptively related to his in-service herbicide exposure.

4.  The Veteran has erectile dysfunction which has been related to his prostate cancer, status post radical prostatectomy.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

3.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(2016).  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking service connection for residuals of prostate cancer, to include erectile dysfunction on a secondary basis, and a heart disability, claimed as bradycardia.  He has attributed his prostate cancer and heart disability to exposure to tactical herbicides, such as Agent Orange, testifying that while serving aboard the destroyer escort USS Falgout, he went ashore on leave in Vietnam.  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2016).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

Eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open, deep-water harbors.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  See 38 CFR § 3.307(a)(6)(iii). 

Of record is a VA memorandum entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents", which identifies the USS Falgout as a vessel that had temporary service in the inland waterways of Vietnam.  Thus, any veterans that served aboard this vessel at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  Deck logs received from the National Archives and Records Administration show that the USS Falgout entered Qui Nhon Bay Harbor on multiple occasions in January and March 1968.  Qui Nhon Bay is considered by VA to be an inland waterway because it is not open to the ocean, with easy access, but rather is an elongated body of water surrounded on all sides by land and running parallel to the South China Sea.  Entry into the bay requires navigating through a narrow "S" shaped rocky channel on its southern tip.  Additionally, because it is surrounded by land, the potential for exposure to aerial spraying of Agent Orange was increased.  The Board notes that the Veteran's service personnel records establish that he was assigned to the USS Falgout in January and March 1968, during periods when this vessel was documented to have been within the inland waterways of Vietnam.  Accordingly, the Veteran is eligible for the presumption of Agent Orange exposure.

As the Veteran has been diagnosed with prostate cancer and coronary artery disease (a type of ischemic heart disease) and both are diseases for which service connection can be granted on a presumptive basis based on herbicide agent exposure, service connection is granted for these disabilities.

The Board now turns to the Veteran's claim of entitlement to service connection for erectile dysfunction.  Records from the Veteran's private urologist, Dr. J.F., show that he has been diagnosed with impotency (erectile dysfunction), which is characterized as a side effect of his radical prostatectomy.   The Board finds that this evidence supports the Veteran's contention that his erectile dysfunction is due to his prostate cancer and service connection is accordingly granted on a secondary basis.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for prostate cancer is granted. 

Entitlement to service connection for coronary artery disease is granted. 

Entitlement to service connection for erectile dysfunction is granted.


REMAND

The Veteran is also seeking entitlement to service connection for right ear hearing loss.  

An April 2013 VA examination established that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385.  At issue is whether this current disability is related to service.  

In April 2013 and November 2015 medical opinions, a VA audiologist opined that she was unable to determine whether the Veteran's right ear hearing loss was related his active military service without resorting to speculation because only a whispered voice was performed at his separation from service, making it impossible to determine whether the Veteran's hearing was within normal limits.  However, the Board notes that while audiometric testing showing abnormal hearing loss or a significant threshold shift at separation from service would obviously be highly probative evidence of in-service hearing loss, even if the Veteran's hearing was within normal limits at separation from service, service connection for a current hearing loss disability is not precluded if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  To the extent that the examiner failed to either address whether the Veteran's current hearing loss disability was caused by noise exposure in service, even if his hearing was within normal limits at separation, or explain why it impossible to render such an opinion without resorting to speculation, the opinions are inadequate.  Accordingly, on remand, the Veteran's claims file should be referred to a VA audiologist for an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim folder to a VA audiologist.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's current hearing disability had onset in service or was caused or aggravated by the Veteran's active military service.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


